FIRST AMENDMENT AND CONSENT
     THIS AMENDMENT AND CONSENT, dated as of February 11, 2009 (this
“Amendment”), to the Amended and Restated Credit Agreement, dated as of July 20,
2006, (the “Credit Agreement”), among General Motors Corporation (“GM”), General
Motors of Canada Limited (“GM Canada”), Saturn Corporation, Citicorp USA, Inc.,
as administrative agent for the Lenders thereunder (in such capacity, the
“Agent”), JPMorgan Chase Bank, N.A., as syndication agent and the several banks
and other financial institutions from time to time parties thereto as lenders
(the “Lenders”).
SECTION 1. DEFINITIONS
     1.1 Defined Terms. Unless otherwise defined herein, capitalized terms which
are defined in the Credit Agreement (as amended hereby) are used herein as
therein defined.
SECTION 2. AMENDMENTS TO THE CREDIT AGREEMENT
     2.1 Amendment to Section 1.1 (Defined Terms). Subsection 1.1 of the Credit
Agreement is hereby amended by:
     (a) adding the following new definitions in the appropriate alphabetical
order:
“‘Additional Canadian Obligations’: Indebtedness (other than Indebtedness under
any of the Loan Documents) that is secured by property of GM Canada that
constitutes Canadian Collateral; provided that if such Indebtedness is owed to
any Person(s) which are not Canadian Governmental Authorities or US Governmental
Authorities, such Indebtedness does not have any scheduled payments of principal
prior to the Extended Termination Date.”;
“‘Additional Collateral’: property that becomes subject to a Lien in favor of
the Agent for the benefit of the Secured Lenders pursuant to subsection 5.5(d)
and/or 5.5(e).”;
“‘Additional US Government Creditor’: the holder of any Additional US Government
Debt.”;
“‘Additional US Government Debt’: Indebtedness under any credit facility (other
than the UST Loan Agreement and any Permitted Refinancing Document) provided to
GM or any of its Subsidiaries by any US Governmental Authority to the extent
such credit facility is secured by any assets securing any obligations under the
UST Loan Documents; provided an agent or trustee for the holders of such
Indebtedness have agreed to be bound by the terms of the Intercreditor Agreement
with respect to such Indebtedness; and provided further that Additional US
Government Debt shall not include any DIP Financing.”;
“‘Additional US Government Debt Documents’: the agreements, instruments and
other documents executed in connection with the incurrence of any Additional US
Government Debt, including, without

 



--------------------------------------------------------------------------------



 



limitation, any agreements or documents relating to Liens securing such
Additional US Government Debt.”;
“‘Canadian Creditor’: the holder of any Additional Canadian Obligations.”;
“‘Canadian Creditor Document’: the agreements, instruments and other documents
executed in connection with the incurrence of any Additional Canadian
Obligations, including, without limitation, any agreements or documents relating
to the Liens securing such Additional Canadian Obligations.”;
“‘Canadian Governmental Authority’: any Governmental Authority located in Canada
and the Export Development Corporation (Canada).”;
“‘DIP Financing’: as defined in the Intercreditor Agreement.”;
“‘Early Maturity Date’: a final maturity date on or prior to the Extended
Termination Date with respect to any Subject Debt Tranche.”;
“‘First Amendment’: the first amendment to this Agreement, dated as of
February 11, 2009.”;
“‘First Amendment Effective Date’: February 11, 2009.”;
“‘Going Concern Provision’: the provision of the PP&E Term Loan Agreement that
requires the delivery of financial statements without a going concern
qualification.”;
“‘Guaranty Document’: as defined in subsection 5.5(e).”;
“‘Individual Property’: as defined in the UST Loan Agreement but excluding the
real properties listed on Schedule 1 hereto.”;
“‘Initial Grace Period’: as defined in Section 7(j).”;
“‘Intellectual Property’: as defined in the UST Loan Agreement.”;
“‘Intercreditor Agreement’: the intercreditor agreement, dated as of
February 11, 2009, among Citicorp USA, Inc., as agent for the Bank Priority
Secured Parties (as defined therein), Citicorp USA, Inc., as agent for the Hedge
Priority Secured Parties (as defined therein), the UST Representative (as
defined therein) and the Grantors (as defined therein).”;
“‘Mandatory Prepayment Date’: as defined in subsection 2.8(f).”;
“‘Non-Canadian Governmental Authority’: any Person who is not directly or
indirectly owned or controlled by one or more Canadian Governmental Authorities.
For the purposes of this definition, “control” means the possession of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.”;

2



--------------------------------------------------------------------------------



 



“‘Non-US Governmental Authority’: any Person who is not directly or indirectly
owned or controlled by one or more US Governmental Authorities. For the purposes
of this definition, “control” means the possession of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.”;
“‘Permitted Refinancing Creditor’: the holder of any Permitted Refinancing
Debt.”;
“‘Permitted Refinancing Debt’: any Indebtedness issued in exchange for, or the
net proceeds of which are used to extend, refinance, renew, replace, defease,
discharge or refund the UST Loans (a “refinancing”); provided that such
Indebtedness may be in a principal amount greater than the principal amount of
the UST Loans; provided further that (a) the terms of such Indebtedness are at
least as favorable to GM as it would obtain in a comparable arm’s-length
transaction on market terms (as determined in good faith by GM) and (b) an agent
or trustee for the holders of such Indebtedness have agreed to be bound by the
terms of the Intercreditor Agreement with respect such Indebtedness; and
provided further that Permitted Refinancing Debt shall not include any DIP
Financing.”;
“‘Permitted Refinancing Documents’: the agreements, instruments and other
documents executed in connection with the incurrence of any Permitted
Refinancing Debt, including, without limitation, any agreements or documents
relating to the Liens securing such Permitted Refinancing Debt.”;
“‘PP&E Term Loan Agreement’: the Term Loan Agreement, dated as of November 29,
2006, among GM, Saturn, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents party thereto, as the same may be
amended, supplemented, or otherwise modified from time to time.”;
“‘Prepayment’: as defined in subsection 6.10.”;
“‘Prepayment Amount’: as defined in the definition of “Prepayment Percentage.”;
“‘Prepayment Percentage’: with respect to a required prepayment of Extended
Secured Loans pursuant to subsection 6.10, the product of (i) the amount of the
applicable Subject Debt Tranche proposed to be voluntarily prepaid (the
“Prepayment Amount”) divided by the principal amount outstanding of such Subject
Debt Tranche (prior to giving effect to such prepayment), multiplied by
(ii) 100.
“‘Priming Facility’: as defined in subsection 5.5(d).”;
“‘Restricted Payments’: with respect to any Person, collectively, all direct or
indirect cash dividends or other cash distributions on, and all cash payments
for, the purchase, redemption, defeasance or retirement or

3



--------------------------------------------------------------------------------



 



other acquisition for value of, any class of Capital Stock issued by such
Person, whether such securities are now or may hereafter be authorized or
outstanding, and any distribution in respect of any of the foregoing, whether
directly or indirectly.”;
“‘Second Priority Mexican Stock Pledge Agreement’: the pledge agreement to be
executed and delivered by GM in favor of the Agent for the benefit of the
Hedging Secured Parties, with respect to the pledge by GM of 65% of the Capital
Stock of CGM, in substantially the same form as the Mexican Stock Pledge
Agreement, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time.”;
“‘Second Priority Security Documents’: the collective reference to the Second
Priority Security Agreements and the Second Priority Mexican Stock Pledge
Agreement.”;
“‘Subject Debt Documents’: the UST Loan Documents, Permitted Refinancing
Documents, Additional US Government Debt Documents and Canadian Creditor
Documents.”;
“‘Subject Debt Tranche’: the commitments and provisions related to extensions of
credit made under any Subject Debt Documents (including any revolving credit
facility (whether or not funded)), in each case that are designated and
constitute a separate class of commitments and/or extensions of credit
(including, without limitation, with respect to voting rights) under such
Subject Debt Documents, as applicable, and, if no such designation is made
thereunder, the commitments and provisions related to all extensions of credit
made under such Subject Debt Documents, as applicable.”;
“‘US Governmental Authority’: any Governmental Authority located in the United
States of America.”;
“‘UST Agent’: the United States Department of the Treasury, as the initial UST
Secured Party, and any successor representative appointed for the UST Secured
Parties.”;
“‘UST Loan Agreement’: the Loan and Security Agreement, dated as of December 31,
2008, between GM, as borrower, the guarantors party thereto and the United
States Department of the Treasury, as lender, as the same may from time to time
be amended (including, without limitation, to increase the principal amount
thereunder), modified, supplemented or otherwise refinanced or replaced with
Permitted Refinancing Debt.”;
“‘UST Loan Documents’: collectively, (a) the UST Loan Agreement and (b) the
other agreements, instruments and other documents executed in connection with
the UST Loan Agreement.”;
“‘UST Loans’: the loans made pursuant to the UST Loan Agreement.”;

4



--------------------------------------------------------------------------------



 



“‘UST-Related IP Filings’: each of the short-form intellectual property security
agreements made by GM or any of its Subsidiaries in favor of, or for the benefit
of, the Agent, for the benefit of the Lenders and the Hedging Secured Parties,
in substantially the same forms as accepted by the UST Agent for the first
priority liens on the Intellectual Property.”;
“‘UST-Related Mortgage’: each of the mortgages and deeds of trust made by GM or
any of its Subsidiaries in favor of, or for the benefit of, the Agent, for the
benefit of the Lenders and the Hedging Secured Parties, in substantially the
same forms as accepted by the UST Agent for the first priority mortgages in its
favor and subject to all Permitted Encumbrances (as such term is defined in such
forms).”;
“‘UST-Related Security Agreement’: the guarantee and security agreement made by
GM and certain of its Subsidiaries in favor of the Agent, for the benefit of the
Lenders and the Hedging Secured Parties, having substantially the same terms as
agreed to by the UST Agent in connection with the guarantee by such Subsidiaries
of the obligations arising under the UST Loan Agreement and the granting by GM
and such Subsidiaries of Liens on the “Facility Collateral” (as such term is
defined in the UST Loan Agreement).”;
“‘UST-Related Security Documents’: the UST-Related Mortgages, UST-Related IP
Filings, the UST-Related Security Agreement and all other instruments, documents
and agreements purporting to grant a lien on, or security interest in, the
Additional Collateral.”;
“‘UST Secured Obligations’: has the meaning assigned to such term in the
Intercreditor Agreement.”; and
“‘UST Secured Parties’: has the meaning assigned to such term in the
Intercreditor Agreement.”;
     (b) deleting the second sentence in the definition of “Canadian Collateral
Value” in its entirety and inserting in lieu thereof the following:
“For purposes of determining the Canadian Collateral Value, Canadian Collateral
shall be deemed to exclude any Canadian Collateral subject to third-party liens
or statutory deemed trusts securing Indebtedness, or securing other monetary
obligations, if all such third-party liens or statutory deemed trusts securing
other monetary obligations, in the aggregate, would materially reduce the value
of the Canadian Collateral taken as a whole; provided that Canadian Collateral
shall not be excluded (and the Canadian Collateral Value shall not be affected)
as a consequence of any Liens permitted by subsection 6.2(b)(xvii).”;
     (c) deleting the period at the end of the definition of “Collateral” and
inserting in lieu thereof the following:

5



--------------------------------------------------------------------------------



 



”; provided that for all purposes hereunder (other than subsections 10.13 and
10.14), including, without limitation, for the purposes of subsection 10.1A,
“Collateral” shall exclude any Additional Collateral.”;
     (d) inserting as a new sentence at the end of the definition of “Eurodollar
Rate” the following:
“Notwithstanding the foregoing, at no time shall the “Eurodollar Rate” be a rate
that is less than 2.00% per annum.”;
     (e) deleting the definition of “Loan Documents” in its entirety and
inserting in lieu thereof the following:
“this Agreement, the First Amendment, the Security Documents, the Intercreditor
Agreement, any intercreditor agreement entered into by the Agent, any Canadian
Creditor or any agent for any Canadian Creditors, any intercreditor agreement
entered into in connection with the incurrence of any Permitted Refinancing
Debt, any intercreditor agreement entered into pursuant to subsection 5.5(d),
the Notes and any amendment, waiver, supplement or other modification to any of
the foregoing.”;
     (f) deleting the definition of “Loan Parties” in its entirety and inserting
in lieu thereof the following:
“each of GM, GM Canada and their respective Subsidiaries that are party to a
Loan Document.”;
     (g) deleting the definition of “Security Documents” in its entirety and
inserting in lieu thereof the following:
“the collective reference to the Canadian Security Documents, the US Security
Documents, the Mexican Stock Pledge Agreement, the Second Priority Mexican Stock
Pledge Agreement and the UST-Related Security Documents.”;
     (h) deleting the second sentence in the definition of “US Collateral Value”
in its entirety and inserting in lieu thereof the following:
“For purposes of determining the US Collateral Value, US Collateral shall be
deemed to exclude any US Collateral subject to third-party liens securing
Indebtedness, or securing other monetary obligations, if all such third-party
liens securing other monetary obligations, in the aggregate, would materially
reduce the value of the US Collateral taken as a whole; provided that US
Collateral shall not be excluded (and the US Collateral Value shall not be
affected) as a consequence of any Liens permitted by subsection 6.2(b)(xvi).”;
and
     (i) deleting the period at the end of the definition of “US Security
Documents” and inserting in lieu thereof of the following:

6



--------------------------------------------------------------------------------



 



”; provided that for all purposes hereunder, “US Security Documents” shall not
include any UST-Related Security Documents.”.
     2.2 Amendment to Subsection 2.8 (Prepayments). Subsection 2.8 is hereby
amended by inserting at the end thereof new subsection 2.8(f) as follows:
“(f) If (i) (x) the UST Loan Documents are amended to shorten the final maturity
date of any Subject Debt Tranche under the UST Loan Documents to a date which is
an Early Maturity Date or (y) any Subject Debt Tranche under any Additional US
Government Debt Documents or under any Permitted Refinancing Documents shall
have a final maturity date which is an Early Maturity Date, and (ii) in the case
of each of sub-clauses (x) and (y) in clause (i) above, on a date which is
30 days prior to any such Early Maturity Date with respect to such Subject Debt
Tranche (each a “Mandatory Prepayment Date”), more than 50% of such Subject Debt
Tranche is held by Person(s) which are in each case, both a Non-US Governmental
Authority and a Non-Canadian Governmental Authority then, on any such Mandatory
Prepayment Date, GM shall, or shall cause GM Canada to, promptly, and in any
event no later than such Early Maturity Date, (x) ratably prepay the US Secured
Loans and/or Canadian/US Secured Loans made to GM or GM Canada, as applicable,
in an aggregate amount equal to the principal amount of such Subject Debt
Tranche due on such Early Maturity Date (or, to the extent required by
Section 2.8(e), cash collateralize the L/C Obligations issued on behalf of GM or
GM Canada, as applicable, on such Mandatory Prepayment Date), and (y)
permanently reduce the Commitments under the applicable Tranche by the amount of
such prepayment or cash collateralization.”
     2.3 Amendment to Subsection 2.12A (Interest Rates and Payment Dates for
Extended Secured Loans). Subsection 2.12A is hereby amended by:
     (a) deleting clause (e) thereof in its entirety and inserting in lieu
thereof the following:
“(e) The “Applicable Margin” with respect to Extended Secured Loans at any date,
subject to the provisions of subsection 2.25, shall be (i) in the case of
Eurodollar Loans, 2.500%, and (ii) in the case of ABR Loans and Canadian Base
Rate Loans, 1.500%.”;
     (b) deleting the reference in clause (f)(x) thereof to “2%” and inserting
in lieu thereof “5%”; and
     (c) deleting clause (f)(y) thereof in its entirety and inserting in lieu
thereof the following:
“(y) in the case of overdue interest, facility fee or other amount, a rate equal
to the ABR plus 6.500%.”.
     2.4 Addition of New Subsection 2.25 (Increased Interest Rate). Section 2 of
the Credit Agreement is hereby amended by adding at the end thereof the
following new subsection 2.25 as follows:

7



--------------------------------------------------------------------------------



 



“2.25 Increased Interest Rates. If (a)(x) the interest rate applicable to any
Subject Debt Tranche under any Permitted Refinancing Documents or Additional US
Government Debt Documents, at a time when more than 50% of such Subject Debt
Tranche is held by Person(s) which are, in each case, both a Non-US Governmental
Authority and a Non-Canadian Governmental Authority, is greater than the highest
rate applicable to any Subject Debt Tranche under the UST Loan Documents
immediately prior to the incurrence of such Subject Debt Tranche under any
Permitted Refinancing Documents or Additional US Government Debt Documents, or
(y) the UST Loan Agreement is amended, supplemented or otherwise modified to
increase (or effectively increase) the interest rate applicable to any Subject
Debt Tranche under the UST Loan Documents at a time when more than 50% of such
Subject Debt Tranche is held by Person(s) which are in each case, both a Non-US
Governmental Authority and a Non-Canadian Governmental Authority, and (b) the
aggregate principal amount of all Subject Debt Tranches satisfying sub-clause
(x) or (y) in clause (a) above is equal to or greater than $1,000,000,000, then
the interest rates on the Extended Secured Loans shall be automatically
increased so that the Extended Secured Loans bear interest at a rate equal to
the weighted average interest rate applicable to all Subject Debt Tranches
having interest rates greater than that in effect under the UST Loan Agreement
on the First Amendment Effective Date (calculated assuming that any revolving
credit facility is fully drawn), as determined in good faith by the Agent in
consultation with GM. Upon the effectiveness of any such increase in the
interest rate, the definitions of “Applicable Margin” shall be deemed to be
amended to reflect such increase.”
     2.5 Amendment to Section 3 (Representations and Warranties). The
introductory paragraph of Section 3 is hereby amended by deleting it in its
entirety and inserting in lieu thereof the following:
“To induce the Agent and the Lenders to enter into this Agreement, to make Loans
and other extensions of credit hereunder, each Loan Party (other than GM Canada
with respect to subsections 3.1 and 3.8 (it being understood that with respect
to all other subsections in this Section 3, GM Canada is making such
representations and warranties only as to itself and, if applicable, its
Subsidiaries)) as to itself, and GM as to itself and each other Loan Party
(other than GM Canada), hereby represents and warrants to the Agent and each
Lender that:”.
     2.6 Amendment to Subsection 3.12 (Security Documents). Subsection 3.12 is
hereby amended by:
     (a) deleting clause (a) thereof in its entirety and inserting in lieu
thereof the following:
“(a) (i) Each of the US Security Agreement and the Mexican Stock Pledge
Agreement is effective to create in favor of the Agent, for the benefit of the
Secured Parties a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof, (ii) the Canadian Security
Agreements are effective to create in favor of the Agent, for the benefit of the
Canadian Secured Parties a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof,

8



--------------------------------------------------------------------------------



 



(iii) the Second Priority Security Documents are effective to create in favor of
the Agent, for the benefit of the Hedging Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof and (iv) each of the UST-Related Security Documents is effective to
create in favor of the Agent, for the benefit of each of the Secured Parties and
the Hedging Secured Parties, a legal, valid and enforceable security interest in
the Additional Collateral described therein and proceeds thereof.”; and
     (b) designating the existing clause (c) thereof as clause (d) and inserting
prior thereto the following new clause (c):
“(c) In the case of Additional Collateral described in the UST-Related Security
Agreement, when financing statements and the UST-Related IP Filings, in
appropriate form, are filed in the applicable offices of the Secretaries of
State of the jurisdictions of organization of the applicable Loan Parties, the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, the UST-Related Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Additional Collateral and the proceeds thereof which
can be perfected by the filing of financing statements, as security for the
Total Secured Exposure and the Hedging Obligations, in each case with the
priority specified in the UST-Related Security Agreement.”.
     2.7 Amendment to Subsection 5.1 (Financial Statements). Subsection 5.1 is
hereby amended by inserting at the end of the parenthetical in clause (a)(i)
thereof the phrase “; provided that the requirement that such reports not
include a “going concern” or like qualification or exception shall not be
applicable to such reports provided for the fiscal year ended December 31,
2008”.
     2.8 Amendment to Subsection 5.5 (Additional Collateral, etc.). Subsection
5.5 of the Credit Agreement is hereby amended by inserting at the end thereof
new clauses (d), (e) and (f) as follows:
“(d) With respect to any property of GM or any other Loan Party of a type not
constituting Collateral immediately prior to the First Amendment Effective Date
or that becomes Collateral pursuant to subsection 5.5(a) or (b) hereof but at
such time constituting “Facility Collateral” under the UST Loan Agreement, GM
shall, and shall cause such other Loan Parties to:
(i) on the First Amendment Effective Date, (x) execute and deliver to the Agent
the UST-Related Security Agreement, granting to the Agent, for the benefit of
the Secured Lenders and the Hedging Secured Parties, a security interest in the
personal property, Intellectual Property and equity interests described therein
and in which GM and/or such Loan Party purports to grant to the UST Agent a
first priority security interest, (y) deliver to the Agent financing statements
covering such personal property, Intellectual Property and equity interests in
appropriate form for filing under the Uniform Commercial Code to perfect

9



--------------------------------------------------------------------------------



 



the security interests created thereby and (z) deliver to the Agent a
certificate of GM, Saturn and each other Loan Party signing the UST-Related
Security Agreement, in form and substance consistent with the requirements of
subsection 4.1(d);
(ii) not later than 90 days after the First Amendment Effective Date (or such
later date as the Agent shall agree in its sole discretion), (x) execute and
deliver to the Agent, and cause to be recorded, each of the UST-Related
Mortgages covering each owned Individual Property in each of the relevant
jurisdictions necessary to perfect the Lien of such UST-Related Mortgage (but
only to the extent the first priority mortgage on such Individual Property was
recorded by the UST Agent (other than in the States of New York and Florida)),
(y) with respect to each Individual Property that constitutes a leasehold
interest for which Individual Property the UST Agent requires a mortgage to be
delivered to the UST Agent, (A) use commercially reasonable efforts to obtain
all consents required to encumber such Individual Property that is subject to a
mortgage for the benefit of the UST Secured Parties, including requesting
consent for both Liens simultaneously and sending consent requests to landlords
whose consent has already been sought with respect to such mortgages benefiting
the UST Secured Parties, and (B) upon obtaining the necessary consents, execute
and deliver to the Agent, and cause to be recorded, each of the UST-Related
Mortgages covering each such Individual Property that constitutes a leasehold
interest in each of the relevant jurisdictions necessary to perfect the Lien of
such UST-Related Mortgage (but only to the extent the first priority mortgage on
such Individual Property was recorded by the UST Agent (other than in the States
of New York and Florida)) and (z) pay all recording fees and all stamp taxes,
documentary taxes, intangible taxes and any other recording taxes payable in
connection with the recording of such UST-Related Mortgages;
(iii) not later than 90 days after the First Amendment Effective Date (or such
later date as the Agent shall agree in its sole discretion), execute and deliver
to the Agent the UST-Related IP Filings and file such UST-Related IP Filings
with the United States Patent and Trademark Office and/or the United States
Copyright Office, as applicable (to the extent first priority liens on the
Intellectual Property were so filed by the UST Agent);
(iv) not later than 90 days after the First Amendment Effective Date (or such
later date as the Agent shall agree in its sole discretion), to the extent that
the UST Agent has perfected its first priority lien on the equity interests of
Foreign Subsidiaries (as defined in the UST Loan Agreement) of GM or any other
Loan Party in foreign jurisdictions, take actions necessary to perfect the Lien
on such equity interests made in favor the Agent; and

10



--------------------------------------------------------------------------------



 



(v) not later than 90 days after the First Amendment Effective Date (or such
later date as the Agent shall agree in its sole discretion), deliver to the
Agent a certificate of each Loan Party executing any UST-Related Security
Document that has not previously delivered a certificate pursuant to subsection
5.5(d)(i) above, in form and substance consistent with the requirements of
subsection 4.1(d).
Notwithstanding the foregoing but subject to subsection 6.2(a), if applicable,
in the event GM or any of its Subsidiaries incurs Indebtedness, other than the
UST Secured Obligations and any senior secured Indebtedness outstanding on the
First Amendment Effective Date, but including, without limitation, Indebtedness
incurred in connection with a refinancing or replacement of Indebtedness of GM
or such Subsidiaries outstanding on the First Amendment Effective Date (other
than the UST Secured Obligations or such other senior secured Indebtedness of GM
or any of its Subsidiaries), which is secured by any Additional Collateral (a
“Priming Facility”), the Agent’s, the other Secured Parties’ and the Hedging
Secured Parties’ Liens on such Additional Collateral, shall, at GM’s option, be
subordinated to the Liens securing such Priming Facility, so long as at the time
such security interest is granted (x) no Default has occurred and is continuing,
(y) the Agent has received an intercreditor agreement with the appropriate
parties to the Priming Facility in form and substance reasonably acceptable to
the Agent (it being agreed that an intercreditor agreement in substantially the
same form and substance as the Intercreditor Agreement shall be acceptable to
the Agent) and (z) if the creditors with respect to such Priming Facility shall
take additional steps to perfect or protect their respective security interests
in the Additional Collateral beyond what is required by the foregoing provisions
of this subsection 5.5(d), including, without limitation, entering into
additional mortgages, making additional mortgage recordings, providing title
insurance, surveys, appraisals, consents or estoppels with respect to real
property collateral, taking additional actions to perfect in foreign
jurisdictions or making additional filings with respect to Intellectual
Property, such actions shall also be taken for the benefit of the Agent and
Secured Lenders hereunder.
(e) To the extent that GM or any of its Subsidiaries executes or delivers any
documents, makes any filing or recording or takes any other action which
purports to grant or perfect a first priority Lien on additional property in
favor of (x) any UST Secured Party to secure its obligations under the UST Loan
Documents, (y) any Permitted Refinancing Creditor to secure its obligations
under the applicable Permitted Refinancing Documents or (z) any Additional US
Government Creditor to secure its obligations under the applicable Additional US
Government Debt Documents (including the granting of a guarantee by any
Subsidiary not then a Loan Party in connection with any of the foregoing), such
Person

11



--------------------------------------------------------------------------------



 



shall substantially concurrently therewith take any action necessary to (A) to
the extent not previously granted, grant a guarantee in favor of the Agent for
the benefit of the Secured Lenders and the Hedging Secured Parties (any
agreement evidencing such a guarantee, a “Guaranty Document”) and (B) grant or
perfect a junior Lien on such property in favor of the Agent for the benefit of
the Secured Lenders and the Hedging Secured Parties.
(f) Notwithstanding anything to the contrary, the actions contemplated by
subsection 5.5(d) and subsection (e) hereof shall not be required to be taken to
the extent that the Agent and GM mutually agree that the cost of taking such
action to obtain perfection in any jurisdiction is outweighed by the benefit to
the Secured Lenders and the Hedging Secured Parties provided thereby. GM shall
reimburse the Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with perfecting its Liens on the Additional Collateral
and any other property referred to in clauses (i), (iii), (iv) and (v) of
subsection 5.5(d) and in subsection 5.5(e) above.”.
     2.9 Other Amendments to Section 5 (Affirmative Covenants). Section 5 of the
Credit Agreement is hereby amended by inserting at the end thereof new
subsections 5.7 and 5.8 as follows:
“5.7. Restricted Payments. Make Restricted Payments, and permit each other Loan
Party to make Restricted Payments, only to the extent that the making of such
Restricted Payments are permitted or consented to under the UST Loan Agreement,
each Permitted Refinancing Document and each Additional US Government Debt
Document.
5.8 Notices. (a) Promptly, but in any event within 10 days thereof, give notice
to the Agent of (i) the occurrence of any “Event of Default”, as defined in the
UST Loan Agreement, any Permitted Refinancing Documents, any Additional US
Government Debt Documents, any Priming Facility or any Canadian Creditor
Documents or (ii) any failure by GM to comply with the Going Concern Provision;
and (b) promptly, but in any event within 15 days thereof, give notice to the
Agent of (i) the occurrence of any “Termination Event”, as defined in the UST
Loan Agreement, any Permitted Refinancing Documents, any Additional US
Government Debt Documents, any Priming Facility or any Canadian Creditor
Documents or (ii) any amendment to or waiver of the Going Concern Provision;
provided that the foregoing obligations to give notice shall apply to GM Canada
only to the extent it has knowledge of such event.”.
     2.10 Amendment to Subsection 6.1 (Mergers, Consolidations, etc.).
Subsection 6.1 of the Credit Agreement is hereby by deleting it in its entirety
and inserting in lieu thereof the following:
“GM will not, and GM will not permit any other Loan Party to, merge or
consolidate with any other Person or sell or convey all or substantially all of
its assets to any Person unless, in the case of mergers and consolidations,
(a)(i) a Loan Party shall be the continuing corporation,

12



--------------------------------------------------------------------------------



 



(ii) with respect to a merger between GM Canada and a Loan Party (other than
GM), GM Canada shall be the continuing corporation and (iii) with respect to a
merger between GM and any other Loan Party, GM shall be the continuing
corporation, (b) immediately before and immediately after giving effect to such
merger or consolidation, no Default or Event of Default shall have occurred and
be continuing and (c) the guarantees provided in Section 9 hereof, the
UST-Related Security Agreement and any Guaranty Document shall be in full force
and effect immediately after giving effect to such merger or consolidation,
except in the case of a merger of a Loan Party into a Person guaranteeing such
Loan Party’s Obligations pursuant to Section 9 hereof, the UST-Related Security
Agreement or a Guaranty Document, to the extent such merger is otherwise
permitted hereunder.”.
     2.11 Amendment to Subsection 6.2 (Limitation on Liens). Subsection 6.2 of
the Credit Agreement is hereby amended by:
     (a) inserting at the end of clause (a) thereof the following:
“Notwithstanding anything herein to the contrary, the restrictions contemplated
by this subsection 6.2(a) shall cease to apply when either (i) a Lien on any
Principal Domestic Manufacturing Property is granted to secure obligations in
connection with any balance sheet restructuring by GM and any of its creditors
or (ii) all substantially similar restrictions under Indebtedness of GM
outstanding on the First Amendment Effective Date cease to be applicable and GM
has delivered to the Agent a certificate of a Financial Officer to such
effect.”;
     (b) deleting the word “and” at the end of clause (b)(xv) thereof; and
     (c) designating the existing clause (b)(xvi) thereof as clause (b)(xviii)
and inserting prior thereto the following new clauses (b)(xvi) and (b)(xvii):
“(xvi) Liens securing the obligations under the UST Loan Documents, the
Additional US Government Debt Documents and any Permitted Refinancing Documents;
provided that any such Liens upon the Collateral (x) shall be junior in priority
to both the Liens securing the Total Secured Exposure and the Hedging
Obligations and (y) are subject to the Intercreditor Agreement or an
intercreditor agreement with the Agent in form and substance reasonably
acceptable to the Agent;
“(xvii) Liens securing any Additional Canadian Obligations; provided that
(x) any such Liens upon the Collateral shall be junior in priority to the Liens
securing the Canadian Total Secured Exposure and (y) the rights in respect of
such Liens upon the Collateral are subject to an intercreditor agreement with
the Agent in form and substance reasonably acceptable to the Agent; and”.
     2.12 Amendment to Subsection 6.4 (Limitations on Dispositions of
Collateral). Subsection 6.4 of the Credit Agreement is hereby amended by
deleting the words “any disposition to any

13



--------------------------------------------------------------------------------



 



Loan Party” and inserting in lieu thereof “any Disposition to any of GM, GM
Canada and Saturn” in clause (e) thereof.
     2.13 Other Amendments to Section 6 (Negative Covenants). Section 6 of the
Credit Agreement is hereby amended by inserting at the end thereof new
subsection 6.10 as follows:
“6.10. Prepayments of Permitted Refinancing Debt. GM will not, and will not
permit any Subsidiary to optionally prepay, repurchase, redeem or otherwise
optionally satisfy or defease with cash any Subject Debt Tranche (a
“Prepayment”), if on the date of such Prepayment more than 50% of such Subject
Debt Tranche is held by Person(s) which are in each case, both a Non-US
Governmental Authority and a Non-Canadian Governmental Authority, unless GM
shall, or shall cause GM Canada to, simultaneously (a) ratably prepay the US
Secured Loans and/or Canadian/US Secured Loans made to GM or GM Canada, as
applicable (or, to the extent required by subsection 2.8(e), cash collateralize
the L/C Obligations issued on behalf of GM or GM Canada, as applicable) in an
amount equal to the lesser of (x) the Prepayment Amount and (y) an amount equal
to the Prepayment Percentage of the Extended Secured Commitments then in effect,
and (b) permanently reduce the Commitments under the applicable Tranche by the
amount of such prepayment or cash collateralization; provided that the foregoing
requirements shall not apply to any prepayment of any Subject Debt Tranche that
is a revolving facility so long as the commitments under such facility are not
permanently reduced or terminated as a result of such prepayment.”
     2.14 Amendment to Section 7 (Events of Default). Section 7 of the Credit
Agreement is hereby amended by:
     (a) deleting clause (c) in its entirety and inserting in lieu thereof the
following:
“(c) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any Security Document (other than as
provided in paragraphs (a) or (b) of this Section 7) and (i) in the case of any
default in the observance or performance of the covenants in subsections 5.7,
5.8, 6.6, 6.7, 6.8 or 6.10 of this Agreement, such default shall continue
unremedied for a period of five (5) Business Days, and (ii) in the case of any
default in the observance or performance of any other agreement contained in
this Agreement or any Security Document, such default shall continue unremedied
for a period of 30 days after written notice thereof shall have been given to
such Loan Party by the Agent or the Majority Lenders; or”;
     (b) deleting clause (h) in its entirety and inserting in lieu thereof the
following:
“any guarantee contained in (i) Section 9 hereof, (ii) the UST-Related Security
Agreement or (iii) any Guaranty Document shall cease, for any reason, to be in
full force and effect (other than (x) as a result of a transaction permitted by
subsection 6.1 hereof or (y) with respect to any guarantee obligation arising
under the UST-Related Security Agreement

14



--------------------------------------------------------------------------------



 



or any Guaranty Document, to the extent that the UST Agent and each Additional
US Government Creditor, as applicable, releases such guarantee (other than the
guarantee from Saturn or GM (except as permitted by clause (x) of this
Section 7(h))) or any Loan Party or any Subsidiary of a Loan Party shall so
assert; or”; and
     (c) inserting the following new clauses (i) and (j) in the appropriate
order:
“(i) an “Event of Default” (as defined in the UST Loan Agreement, any Additional
US Government Debt Document, any Permitted Refinancing Document or any Canadian
Creditor Document) shall have occurred and shall continue for 20 Business Days;
or
(j) GM shall fail to comply with the Going Concern Provision and such failure
shall not have been cured or waived by the agent or lenders under the PP&E Term
Loan Agreement within a period of 15 days following such failure (or such
shorter period ending on the date, if any, on which the agent or the requisite
lenders thereunder deliver a notice of default to GM with respect to the failure
to comply with the Going Concern Provision) (the “Initial Grace Period”), and
after the end of the Initial Grace Period (regardless of whether such default is
waived by the agent or the lenders under the PP&E Term Loan Agreement after the
end of the Initial Grace Period), such default shall continue for a period of
30 days after the earliest of written notice from the Agent, the Majority
Lenders or the agent or the requisite lenders under the PP&E Term Loan
Agreement;”.
     2.15 Amendment to Subsection 10.13 (Releases of Guarantees and Liens).
Subsection 10.13 of the Credit Agreement is hereby amended by inserting at the
end thereof a new clause (f) as follows:
“(f) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Agent will, and is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender) to, take any
action requested by GM or any other Loan Party having the effect of releasing
any Additional Collateral or any guarantee of a Loan Party (other than the
guarantees from Saturn or GM (except as otherwise permitted by another paragraph
of this subsection 10.13)), to the extent that no outstanding UST Secured
Obligation is secured by a Lien on such Additional Collateral or has the benefit
of such guarantee and GM so certifies to the Agent (and the Agent may rely
conclusively on any such certificate, without further inquiry). In no event
shall any agreement by any UST Secured Party to subordinate its first priority
Lien on any Additional Collateral result in an obligation on the part of the
Agent under this subsection 10.13 to release its junior Lien on such Additional
Collateral, which junior Lien shall continue unimpaired notwithstanding the
agreement by such UST Secured Party to subordinate its first priority Lien on
such Additional Collateral.”.

15



--------------------------------------------------------------------------------



 



SECTION 3. MISCELLANEOUS
     3.1 Consent. The Lenders hereby (i) consent to the execution and delivery
by the Agent of an intercreditor agreement with the United States Department of
the Treasury substantially on the terms attached hereto as Exhibit A (the
“Intercreditor Agreement”; and together with this Amendment, the “Amendment
Documents”) and (ii) authorize the Agent to enter into (x) any UST-Related
Security Documents and (y) any intercreditor agreement contemplated by this
Amendment with the holders of any Additional Canadian Obligations or any Priming
Facility.
     3.2 Conditions Precedent; Effectiveness. This Amendment shall become
effective on the date that: (i) the Agent shall have received executed signature
pages to this Amendment from Lenders constituting the Majority US Secured
Lenders and the Majority Canadian/US Secured Lenders, (ii) the Agent shall have
received executed copies of the Intercreditor Agreement, (iii) the Agent shall
have received the documents required by subsection 5.5(d)(i) of the Credit
Agreement (as amended by the First Amendment), (iv) the Lenders shall have
received copies of the executed UST Loan Agreement and all loan and security
documents related thereto (but excluding all schedules and exhibits thereto that
are not publicly available other than those relating to the Additional
Collateral) and (v) each Secured Lender that has provided its written consent to
this Amendment on or prior to 5:00 p.m. EST on the First Amendment Effective
Date shall have received an amendment fee (or the Agent shall have received such
fee for the account of such Secured Lender) in an amount equal to 0.50% of such
Secured Lender’s Extended Secured Commitments.
     3.3 Representations and Warranties. Each Loan Party hereby represents and
warrants that, on the date hereof after giving effect to the provisions of this
Amendment, (a) each of the representations and warranties made by any Loan Party
in the Credit Agreement, as amended by this Amendment (other than to the extent
enforceability of the default interest rate contemplated by amended subsection
2.12(f) may be limited by Canadian law), are true and correct in all material
respects on and as of the date hereof as if made on and as of such date, except
to the extent such representations and warranties expressly relate to a
particular date, in which case such representations and warranties were true and
correct in all material respects as of such date and (b) no Default or Event of
Default has occurred and is continuing.
     3.4 Continuing Effect of the Loan Documents. This Amendment shall not
constitute an amendment of any other provisions of the Loan Documents not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of any Loan Party that would require
the consent of the Lenders or the Agent. Except as expressly amended hereby, the
provisions each of the Loan Documents are and shall remain in full force and
effect.
     3.5 Counterparts. This Amendment may be executed by the parties hereto in
any number of separate counterparts (including facsimiled or electronic PDF
counterparts), each of which shall be deemed to be an original, and all of which
taken together shall be deemed to constitute one and the same instrument.
     3.6 Expenses. Each of the Loan Parties agrees to pay or reimburse the Agent
for all of their reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Agent.
     3.7 Limited Effect. Except as expressly modified by this Amendment, each of
the Loan Documents are ratified and confirmed and are, and shall continue to be,
in full force and effect in accordance with their respective terms. Each Loan
Party acknowledges and agrees that such Loan Party

16



--------------------------------------------------------------------------------



 



is truly and justly indebted to the Lenders and the Agent for the Obligations,
without defense, counterclaim or offset of any kind, other than as provided in
the Loan Documents, and such Loan Party ratifies and reaffirms the validity,
enforceability and binding nature of such Obligations. GM acknowledges and
agrees that nothing in this Amendment shall constitute an indication of the
Lenders’ willingness to consent to any other amendment or waiver of any other
provision of any of the Loan Documents or a waiver of any Default or Event of
Default. Nothing contained in this Amendment or any other Amendment Document
shall be construed as a waiver of any rights the Agent, or any Lender may have
to object in any insolvency proceeding under the Bankruptcy Code or otherwise
either (x) to any action taken by any US Governmental Authority or any other
lender or secured party under or in connection with the UST Loan Documents, any
Permitted Refinancing Document or any Additional US Government Debt Document,
including the seeking by any such entity to provide “debtor-in possession” or
similar financing or of adequate protection or (y) to the assertion by any such
party of any of its rights and remedies under any UST Loan Document, any
Permitted Refinancing Document or any Additional US Government Debt Document in
respect of obligations under the UST Loan Documents, the Permitted Refinancing
Documents or the Additional US Government Debt Documents, respectively or
otherwise; in each case except as provided in the Intercreditor Agreement. All
rights of the Agent and each Lender as a secured creditor in any proceeding are
expressly reserved.
     3.8 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[remainder of the page intentionally left blank]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            GENERAL MOTORS CORPORATION,
as a Borrower and as a Guarantor
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            GENERAL MOTORS OF CANADA LIMITED,
as a Borrower
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SATURN CORPORATION,
as a Guarantor
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            CITICORP USA, INC.,
as Agent and as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            [INSERT LENDER NAME], as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
EXCLUDED REAL PROPERTIES
Tyco Property
312, 313 and 314 Constitution
Menlo Park, CA
Gilroy Dealership
6720 Bearcat Court
Gilroy, CA
Indianapolis Dealership
7250 N. Keystone Avenue
Indianapolis, IN
Kendall Chevrolet Dealership
8455 South Dixie Highway
Miami, FL
GM Powertrain Saginaw
77 West Center Street
Saginaw, MI
Additional real properties owned by GM or any other Loan Party which (i) are
located in a flood zone and (ii) are not vacant and/or undeveloped land.

 